Exhibit 10.1
Juniata Valley Financial Corp.
2011 Stock Option Plan
Approved: March 15, 2011
1. Purpose.
The purpose of the Juniata Valley Financial Corp. 2011 Stock Option Plan (the
“Plan”) is to attract, retain and motivate highly qualified employees for
Juniata Valley Financial Corp. (“JUVF”) and its subsidiaries by making provision
for the payment of supplemental compensation (“Awards”) to officers and key
employees for services which substantially contribute to the success of JUVF and
its subsidiaries. The Plan is designed to provide incentives to those employees
who are in a position to contribute to the long-term growth and profitability of
JUVF and its subsidiaries. The Plan will also make JUVF’s compensation program
more competitive with those of other bank holding companies and banks. JUVF will
benefit from the added interest which employees will have in the success of JUVF
and its subsidiaries as a result of their proprietary interest in JUVF.
2. Administration of the Plan.
(a) The Plan shall be administered by JUVF’s Board of Directors (the “Board”)
and the Board’s Personnel and Compensation Committee (or, at the Board’s option,
The Board may appoint a separate committee composed of not less than three
(3) or more than six (6) members of the Board) (the "Committee”) . No director
who is an employee of JUVF or any subsidiary shall serve on the Committee. The
Board may from time to time remove members from, or add members to, the
Committee. Vacancies on the Committee, howsoever caused, shall be filled by the
Board. All members of the Committee must be ineligible (and must have been
ineligible for a one (1) year period prior to appointment to the Committee) to
receive an Award under the Plan or any other similar plan of JUVF.
(b) Subject to the express provisions of the Plan and to such orders or
resolutions not inconsistent with the provisions of the Plan as may be issued or
adopted from time to time by the Board, the Committee shall recommend to the
Board Awards hereunder. Awards shall be in the form of stock options
(“Options"), i.e., a right granted to a Participant (as defined in Section 5)
pursuant to Section 5, to purchase, before a specified date and at a specified
price, a specified number of shares of Stock. The Board shall have the full
power and authority, in its discretion, to grant the Awards hereunder, to
determine to whom and the time when Awards will be granted to determine the
purchase price of JUVF common stock (“Stock”) covered by each Option and the
term of each Option, to determine the terms and provisions of the Option
agreements entered into in connection with awards under the Plan, to interpret
the Plan, to supervise the administration of the Plan, to prescribe, amend, and
rescind rules and regulations relating to the Plan, and to make all other
determinations and take any other action deemed necessary or desirable to the
proper operation or administration of the Plan. When the Board takes any such
actions relating to the Plan and Awards under the Plan, only non-employee
directors shall participate in such action.
(c) Any determination, decision, or action of the Board provided for in the Plan
may be made or taken by action of a majority of the members of the Board,
exclusive of those Board members who are employees of JUVF or any subsidiary,
and shall be final and binding on all persons (including Participants, JUVF,
subsidiaries of JUVF, any shareholder of JUVF, any employee of JUVF, or any
subsidiary of JUVF). No member of the Board or the Committee shall be liable for
any action or determination made in good faith with respect to the Plan or any
Award granted under it.
(d) Neither the Committee, the Board , JUVF, nor any officer or employee of JUVF
or any subsidiary of JUVF shall have any duty to advise Participants of any
rules, interpretations or determinations by the Board, and each Participant
shall be bound by such rules, interpretations or determinations upon
communication thereof to such Participant effective as of such date (prior to,
subsequent to or concurrent with such communication) that each such rule,
interpretation or determination shall have been intended to be effective by the
Board.

 

 



--------------------------------------------------------------------------------



 



3. Stock Subject to the Plan, Scope, and Duration.
(a) Awards under the Plan shall be granted in the form of (i) Incentive Stock
Options (“ISOs”), in conformity with Section 422 of the Internal Revenue Code of
1986, as amended (the "Code”), and (ii) a non-qualified stock option (a “NQSO”)
that does not meet the definition of an ISO.
(b) The total number of shares of Stock as to which Options may be granted under
this Plan during the period ending March 14, 2021, shall be 300,000 shares,
which number shall be adjusted, as appropriate, if Section 9 below becomes
applicable. Issuance of Stock upon exercise of an Option shall reduce the total
number of shares of Stock available under the Plan. There shall not be counted
against this total any shares of Stock covered by an Option that has lapsed
unexercised or which has been forfeited as hereinafter provided.
(c) Shares of Stock as to which Options under the Plan may be granted may be
made available by JUVF from authorized but unissued Stock or from Stock
reacquired by JUVF (including Stock purchased in the open market).
(d) The Plan shall terminate on March 14, 2021.
4. Eligible Employees.
The persons who shall be eligible to receive Awards under this Plan shall be
such officers and other key employees of JUVF or any of its wholly-owned
subsidiaries, without limitation as to length of service, who are from time to
time serving as employees in a managerial, administrative, or professional
position and who are recommended to, and authorized by, the Board for Awards
under the Plan. In addition, in the event JUVF or one of its affiliates acquires
another corporation by merger or other form of acquisition, or the assets of
another corporation, and former employees of said corporation who become
employees of JUVF or an affiliate held stock options to acquire shares of the
acquired corporation, the Board, in its discretion, may grant an Award under the
Plan to such newly acquired employees in substitution for the options they held
pre-acquisition. The terms and conditions of any Awards so granted or assumed
may vary from the terms and conditions set forth in this Plan to the extent the
Board may deem appropriate to conform, in whole or in part, to the provisions of
the options being submitted or assumed.
5. Granting Awards.
(a) The Committee shall recommend to the Board, which, subject to the
limitations of this Plan, shall select from eligible employees those persons to
be granted Awards (“Participants”) and shall determine the time when each Award
shall be granted, the number of shares of Stock to be subject to an Award, and
the terms and conditions consistent with this Plan, upon which Awards are to be
made. The Board shall make Awards to the officers and key employees so selected
for the number of Options and upon the terms and conditions so determined. No
Options or Stock shall be issued or distributed under this Plan unless and until
all legal requirements applicable to the issuance or transfer of such Options
and/or Stock have been complied with to the satisfaction of the Board and JUVF.
Awards may be made at any time, from time to time, after such consultation with
and consideration of the recommendations of management as the Board deems
desirable. The aggregate maximum number of shares of Stock that may be granted
to all persons in the form of Options, in any one calendar year is an aggregate
of 40,000 shares of Stock (which number shall be adjusted, as appropriate, if
Section 9 below becomes applicable.
(b) No Awards shall be granted under this Plan after its termination on
March 14, 2021, but Awards granted prior to such termination date may extend
beyond the date, and the terms of the Plan shall continue to apply to such
Awards.

 

 



--------------------------------------------------------------------------------



 



6. Terms and Conditions Applicable to all Options.
(a) General. Options awarded under the Plan shall be in the form of ISOs or
NQSOs. Each Option shall be subject to all of the terms and conditions provided
in this Section, all other applicable terms and conditions in the Plan, and such
other terms and conditions (“Discretionary Conditions”) as may be specified by
the Board with respect to the Option and the Stock covered thereby at the time
of the making of the Award or as may be specified thereafter by the Board in the
exercise of its powers under the Plan. Without limiting the foregoing, it is
understood that the Board may, at any time and from time to time after the
granting of an Option under this Plan, specify such additional terms and
conditions with respect to such Option as may be deemed necessary or appropriate
to ensure compliance with any and all applicable laws, including, but not
limited to, terms and conditions for compliance with federal and state
securities laws and, in the case of ISOs, Code Section 422 and other applicable
tax laws. The terms and conditions with respect to any Option, or with respect
to any Award to any Participant, need not be identical with the terms and
conditions with respect to any other Option or any other Participant.
(b) Option Agreement. Receipt of an Option shall be subject to execution of a
written agreement (the “Option Agreement”) between JUVF and the Participant, in
a form approved by the Board, which shall set forth the number of Options
awarded, the number of shares of Stock that may be purchased pursuant to such
Options, the applicable Option Price (as defined below) and such other terms and
conditions provided in the Plan as may be deemed appropriate by the Board,
including, but not limited to, any Discretionary Conditions. The Option
Agreement shall be subject to, and shall be deemed amended to include, such
additional Discretionary Conditions as the Board may thereafter specify in the
exercise of its powers under this Plan. A fully executed original counterpart of
the Agreement shall be provided to JUVF and the Participant.
(c) Fair Market Value of Stock. The Fair Market Value of a share of the JUVF
common stock shall mean the closing sales price of the Stock on the principal
stock exchange on which the stock is traded on the day the Option is granted; or
if no sale of the Stock has been made on any stock exchange on that day, the
Fair Market Value shall be determined by reference to such price for the next
preceding day on which a sale occurred.
(d) Payment of Option Price. The Option Price for the shares as to which an
Option is exercised shall be paid to JUVF in full on or within ten (10) days
after the date of exercise. At the election of the Participant, such payment may
be (i) in cash, (ii) in shares of Stock owned by the Participant prior to
exercising the Option and having a Fair Market Value on the date of payment
equal to the Option Price for the shares of Stock being purchased and which
satisfy such other requirements as may be imposed by the Board, or (iii) partly
in cash and partly in such shares of Stock. Stock acquired by the Participant
which is identified as having been obtained through an ISO under this Plan and
still subject to ISO holding requirements as defined in the Code may not be
tendered in payment of the Option Price.
(e) Rights as a Shareholder. No Participant shall have any rights to dividends
or other rights of a shareholder with respect to shares of Stock subject to an
Option until the Participant has given written notice of exercise of the Option,
has paid in full the Option Price for such shares of Stock and has otherwise
complied with this Plan, the Option Agreement and such rules and regulations as
may be established by the Board.
(f) Listing and Registration of Shares. No Option granted pursuant to the Plan
shall be exercisable, in whole or in part, prior to the date this Plan has been
approved by the shareholders of JUVF, or if the Board determines, at any time
and in its discretion, that the listing, registration, or qualifications of the
shares of Stock subject to such Option on any securities exchange or under any
applicable law, or the consent or approval of any governmental regulatory body,
is necessary or desirable as a condition of, or in connection with, the granting
of such Option or the issue of shares thereunder, unless such listing,
registration, qualification, consent, or approval shall have been effected or
obtained free of any conditions not acceptable to the Board.
(g) Investment Purpose. Each Option under this Plan shall be granted on the
condition that the purchases of shares of Stock hereunder shall be for
investment purposes, and not with a view to resale or distribution. This
condition shall not be applicable if the Stock subject to the Option is
registered under the Securities Act of 1933, as amended, or if, in the opinion
of counsel for JUVF, a resale of such stock without registration is permitted
under the Securities Act of 1933 and any other applicable law, regulation, or
rule of any governmental agency.

 

 



--------------------------------------------------------------------------------



 



(h) Investment Representation. The Board may require each person purchasing
shares of Stock pursuant to the exercise of an Option to represent to and agree
with JUVF in writing that such shares are being acquired for investment and
without a view to distribution thereof. The certificates for shares of Stock so
purchased may include any legend which the Board deems appropriate to reflect
any restriction on transfer. The Board also may impose, in its discretion, as a
condition of any Option, any restrictions on the transferability of shares of
Stock acquired through the exercise of such Option as it may deem fit. Without
limiting the generality of the foregoing, the Board may impose conditions
restricting absolutely the transferability of shares of Stock acquired through
the exercise of Options for such periods as the Board may determine and,
further, in the event a Participant’s employment by JUVF or a subsidiary
terminates during the period in which such shares of Stock are nontransferable,
the Participant may be required, if required by the related Option Agreement, to
sell such Stock back to JUVF at such price and on such other terms as the Board
may have specified in the Option Agreement.
7. Options.
In addition to the other terms and conditions set forth in this Plan, the
following shall be applicable to Options:
(a) Option Price. The purchase price per share of Stock deliverable upon the
exercise of an Option shall not be less than one hundred percent (100%) of the
Fair Market Value of the Stock on the day the Option is granted, but in no event
less than the par value of such Stock.
(b) Exercise Term. Each Option Agreement shall state the period or periods of
time within which the Option may be exercised by the Participant, in whole or in
part, which shall be such period or periods of time as may be determined by the
Board, provided that the exercise period shall not commence earlier than six
(6) months after the date of the grant of the Option nor end later than ten
(10) years after the date of the grant of the Option. Except as otherwise
approved by the Committee and set forth in the Option Agreement, an Option shall
be exercisable as to 20% of the shares of Stock subject to the Option on or
after one year after the date of grant and shall be exercisable as to an
additional 20% of the shares of Stock subject to the Option on each annual
anniversary date of the date of the grant at the Option; provided, however, that
if the Participant is age 55 or older on the date of the grant of the Award, the
percentage “20%” above shall be replaced with the percentage “33 1/3%”. The
Board shall have the power to permit in its discretion an acceleration of the
previously determined exercise terms, subject to the terms set forth herein,
under such circumstances and upon such terms and conditions as it deems
appropriate.
(c) Exercise in the Event of Termination of Employment.
(i) Death: Unless otherwise provided by the Committee at the time of grant, in
the event of the death of the Participant, the option must be exercised by the
Participant’s estate or beneficiaries within one year following the death of the
Participant and prior to its expiration. Each option may be exercised as to all
or any portion thereof regardless of whether or not fully exercisable under the
terms of the grant.
(ii) Disability: Unless otherwise provided by the Committee at the time of
grant, in the event of the Disability of the Participant, the option must be
exercised within one year following the Participant’s termination of employment
and prior to its expiration. Each option may be exercised as to all or any
portion thereof regardless of whether or not fully exercisable under the terms
of the grant. “Disability” means the Participant, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or to last for a continuous period of not less than twelve months,
receives benefits for a period of not less than three months under JUVF’S
disability insurance policy
(iii) Retirement: Unless otherwise provided by the Committee at the time of
grant, in the event of the Retirement of the Participant the option must be
exercised within three years following the Participant’s termination of
employment and prior to its expiration. An unexercised ISO will cease to be
treated as such and will become a NQSO three months following the date of
Retirement. Each option may be exercised as to all or any portion thereof
regardless of whether or not fully exercisable under the terms of the grant.
“Retirement” means termination from employment with JUVF after the Participant
has attained age 62 and has completed a minimum of five years of service with
JUVF or termination of employment under circumstances which the Committee deems
equivalent to retirement.
(iv) Other Terminations: Unless otherwise provided by the Committee at the time
of grant, in the event a Participant ceases to be an employee of the JUVF for
any reason other than death, Disability, or Retirement, options which are
exercisable on the date of termination must be exercised within three months
after termination and prior to the expiration date of any such option. All
options which are not exercisable on the date of termination shall be canceled.

 

 



--------------------------------------------------------------------------------



 



(v) Extension of Exercise Period: Notwithstanding all other provisions under
Section 2.7(c), in the event a Participant’s employment is terminated, the
Committee may, in its sole discretion, extend the post-termination period during
which the option may be exercised, provided however that such period may not
extend beyond the original option period.
(vi) Exercise In the Event of Change in Control. In the event of any Change in
Control, all Stock Options shall immediately become exercisable without regard
to the exercise period set forth in 2.7(b). A “change of control” shall be
deemed to have occurred upon the happening of any of the following events:
(a) a change within a twelve month period in a majority of the members of the
Board of Directors of JUVF;
(b) a change within a twelve month period in the holders of more than 50% of the
outstanding voting stock of JUVF; or
(c) any other event deemed to constitute a “change of control” by the Board of
Directors.
(d) 10% Owners. Notwithstanding anything herein to the contrary, no ISO shall be
granted to any individual if at the time the ISO is to be granted the individual
owns Stock possessing more than ten percent (10%) of the total combined voting
power of all classes of Stock of JUVF unless at the time such ISO is granted the
ISO Option Price is at least one hundred ten percent (110%) of the Fair Market
Value of the Stock subject to the ISO and the ISO by its terms is not
exercisable after the expiration of five (5) years from the date such ISO is
granted. For purposes of the preceding sentence, the attribution rule of Stock
ownership set forth in Section 425(d) of the Code shall apply.
(e) ISO $100,000 Limitation. To the extent that the aggregate Fair Market Value
(determined at the time of grant) of Stock with respect to which ISOs are
exercisable for the first time by any one Participant during any calendar year
exceeds one hundred thousand dollars ($100,000), the options or portions thereof
that exceed such limit (according to the order in which they were granted) shall
be treated as non-statutory stock options (i.e., shall not be treated as ISOs),
notwithstanding any contrary provision of the applicable Option Agreements.
(f) Notice of Sale. A Participant shall give prompt notice to JUVF of any
disposition of shares of Stock acquired upon exercise of an ISO if such
disposition occurs within either two (2) years after grant of the ISO or one
(1) year after receipt of such Stock by the Participant.
(g) Other Terms. Each ISO Option Agreement, in addition to specifically
designating the Options covered thereby as ISOs, shall contain such other terms,
conditions and provisions as the Board may determine to be necessary or
desirable in order to qualify such ISO as a tax-favored option within the
meaning of Section 422 of the Code. Subject to the limitations of Paragraph 11,
and without limiting any other provisions hereof, the Board shall have the power
without further approval to amend the terms of this Plan or any Awards or
agreements thereunder for such purpose.
8. Non-transferability of Options.
Options granted under this Plan shall not be transferable by the Participant
other than by will or by the laws of descent and distribution. During the
lifetime of a Participant, Options may be exercised only by the Participant.
Options exercisable after the death of a Participant may be exercised by the
legatees, personal representatives, or distributees of the Participant.

 

 



--------------------------------------------------------------------------------



 



9. Stock Adjustments.
(a) In the event that the shares of Stock shall be changed into or exchanged for
a different number or kind of shares of stock of JUVF or of another corporation
(whether by reason of merger, consolidation, recapitalization, reclassification,
stock split, combination of shares or otherwise), or if the number of such
shares of Stock shall be increased through the payment of a stock dividend, then
there shall be substituted for or added to each share of Stock subject to, or
which may become subject to, an Award under this Plan, the number and kind of
shares into which each outstanding share of Stock shall be exchanged, or to
which each such share shall be entitled, as the case may be. Outstanding Awards
shall also be appropriately amended as to Option Price and other terms as may be
necessary to reflect the foregoing events. In the event there shall be any other
change in the number or kind of outstanding shares of the Stock, or any shares
into which such shares shall have been changed, or for which the Board shall, in
its sole discretion, determine that such change equitably requires an adjustment
in any Award theretofore granted or which may be granted under this Plan, such
adjustments shall be made in accordance with such determination.
(b) Fractional shares resulting from any adjustment in Awards pursuant to this
Paragraph 9 may be settled in cash or otherwise as the Board shall determine.
Notice of any adjustments shall be given by JUVF to each holder of an Award
which shall have been so adjusted and such adjustment (whether or not such
notice is given) shall be effective and binding for all purposes of this Plan.
The Board may round down to the next whole number any shares of Stock resulting
from any adjustment in Awards in order to eliminate fractional shares.
(c) The Board shall have the power, in the event of any merger or consolidation
of JUVF with or into any other corporation, or the merger or consolidation of
any other corporation with or into JUVF, or the sale of all or substantially all
of the assets of JUVF, or an offer to purchase made by a party other than JUVF
to all shareholders of JUVF for all or any substantial portion of the
outstanding Stock, to amend all outstanding Awards to permit the exercise of all
such Awards prior to the effectiveness of any such merger, consolidation, or
sale or the expiration of any such offer to purchase and to terminate such
Awards as of such effectiveness or expiration.
(d) In making the adjustments provided for by this Paragraph 9, consideration
shall be given to applicable tax and securities laws in order to avoid a
premature lapse or disqualifying disposition of an Option due solely to such
adjustment.
10. Withholding Taxes.
(a) Subject to the provisions of subparagraph (b), JUVF may require that any
Participant, as a condition of the exercise of an Option, other than an ISO, pay
or reimburse any taxes which JUVF or a subsidiary is required to withhold in
connection with the exercise of the Option.
(b) A Participant may satisfy the withholding obligation described in
subparagraph (a), in whole or in part, by electing to have JUVF withhold shares
of Stock (otherwise issuable upon the exercise of an Option) having a Fair
Market Value equal to the amount required to be withheld. An election by a
Participant to have shares withheld for this purpose shall be subject to the
following restrictions:
(i) it must be made prior to the date on which the amount of tax to be withheld
is determined;
(ii) it shall be irrevocable;
(iii) it shall be subject to disapproval by the Board; and
(iv) it shall be ineffective if the effect of such election is to cause a
violation of any regulation of the Securities and Exchange Commission.

 

 



--------------------------------------------------------------------------------



 



11. Effective Date, Termination, and Amendment of the Plan.
(a) This Plan shall become effective on March 15, 2011, provided that JUVF’s
shareholders shall have adopted the Plan at the Company’s 2011 Annual Meeting of
Stockholders. Once effective, this Plan shall terminate March 14, 2021.
(b) The Board may, insofar as permitted by law, from time to time and at any
time, with respect to any Stock at the time not subject to Awards, terminate,
suspend, alter, amend or discontinue the Plan, in whole or in part, except that
no such modification, alteration, amendment, or discontinuation shall, without
the Participant’s consent, impair the rights of any Participant under any Award
granted to such Participant, except in accordance with the provisions of this
Plan and/or the Agreement applicable to any such Award, and further, no
modification, alteration, or amendment shall, without the approval by the
holders of a majority of the then outstanding voting stock of JUVF represented
and entitled to vote at a shareholders’ meeting:
(i) increase the total number of shares of Stock reserved for the purpose of the
Plan;
(ii) decrease the Option Price of any Option to less than one hundred percent
(100%) of Fair Market Value on the date of grant of any Option; and
(iii) materially increase the benefits accruing to Participants under this Plan.
12. Miscellaneous.
(a) No Rights to Continued Employment or Award. This Plan does not, directly or
indirectly, create any rights in any employee or class of employees to receive
any Awards under the Plan, or create in any employee or class of employees any
right with respect to continuation of employment by JUVF or a subsidiary, and it
shall not be deemed to interfere in any way with the right of JUVF or any
subsidiary to terminate or otherwise modify an employee’s employment at any
time.
(b) Failure to Comply with Terms and Conditions. Notwithstanding any other
provision of this Plan, no payment or delivery with respect to any Award shall
be made, and all rights of the Participant who receives such Award (or his
designated beneficiary or legal representative) to such payment or delivery
under this Plan shall be forfeited, at the discretion of the Board, if, prior to
the time of such payment or delivery, the Participant breaches any restriction
or any of the terms, restrictions and/or conditions of this Plan and/or any
agreement with respect to such Award.
(c) Parties in Interest. The provisions of this Plan and the terms and
conditions of any Award shall, in accordance with their terms, be binding upon,
and inure to the benefit of, all successors of each Participant, including,
without limitation, such Participant’s estate, executors, administrators or
trustees thereof, heirs and legatees and any receiver of such estate.
(d) Indemnification. No member of the Committee or the Board shall be personally
liable by reason of any contract or other instrument executed by him or on his
behalf in his capacity as a member of the Committee or the Board, nor for any
mistake or judgment made in good faith, and JUVF shall indemnify and hold
harmless each member of the Committee and the Board and each other officer or
employee of JUVF to whom any duty or power relating to the administration or
interpretation of this Plan may be allocated or delegated, against any cost or
expense (including counsel fees) or liability (including any sum paid in
settlement of a claim with the approval of the Board) arising out of any act or
omission to act in connection with this Plan, unless arising out of such
person’s own fraud or bad faith. This provision shall in no way limit the right
to indemnification, or affect the lack of personal liability to which an
employee, officer, or director is entitled under JUVF’s Bylaws or under
applicable law.
(e) Designation of Beneficiary. Each Participant may designate a beneficiary or
beneficiaries (on a form supplied by the Board) to exercise his Awards in the
event of his death, and may change such designation from time to time and at any
time prior to the death of such Participant.

 

 



--------------------------------------------------------------------------------



 



(f) Governing Law. All questions pertaining to construction, validity and effect
of the provisions of this Plan and the rights of all persons hereunder shall be
governed by the laws of the Commonwealth of Pennsylvania.
(g) Compliance with Code Section 409A. Section 409A of the Code (herein “409A”)
governing the taxation of nonqualified deferred compensation does not, as a
general rule, apply to stock rights of the type to be granted under this Plan.
Nevertheless, to the extent that the Board determines that any Option granted
under the Plan is subject to 409A, the Option Agreement evidencing such Option
shall incorporate the terms and conditions required by 409A. To the extent
applicable, the Plan and Option Agreements shall be interpreted in accordance
with 409A. Notwithstanding any provision of the Plan or an Option Agreement to
the contrary, in the event the Board determines that any Option may be subject
to 409A, the Board may adopt such amendments to the Plan and the applicable
Option Agreements, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions,
that the Board determines are necessary or appropriate to (1) exempt the Option
from 409A and/or preserve the intended tax treatment of the benefits provided
with respect to the Option, or (2) comply with the requirements of 409A.

 

 